Opinion issued November 10, 2010
 


 
 
 
 
In The
Court
of Appeals
For The
First District
of Texas
————————————
NO. 01-10-00866-CV
———————————
AMERICAN
INTERNATIONAL GROUP, INC. AND AMERICAN GENERAL LIFE INSURANCE COMPANY,
Appellants
V.
KAY DOBBS, AS TRUSTEE ON BEHALF OF
THE JEFFREY P. DOBBS IRREVOCABLE TRUST, AND PROSTAFF, INC., Appellees

 

 
On Appeal from the 334th District Court 
Harris County, Texas

Trial
Court Cause No. 0918289
 

 
MEMORANDUM
OPINION
 
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.